Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: Montgomerie et al. (U.S. PGPUB 20160291922) is made of record as describing related methods of generating a serialized data stream, storing the serialized data stream, extracting the video stream and contextual data stream from the serialized data stream, and rendering the first artificial reality effect or another artificial reality effect based at least in part on one or more extracted contextual data streams. Eade et al. (U.S. PGPUB 20180285052) is made of record as describing a related method of including a first sensor data stream and a first computed data stream (paragraph 32, reconstruction data 82) in a contextual data stream. Leung et al. (U.S. PGPUB 20200051334) is made of record as describing a related method of extracting, during a post-capture editing process, the video data stream and one or more contextual data streams from the serialized data stream. Although Eade et al., Lock et al. (U.S. PGPUB 20180018861), and Langlotz et al. (U.S. PGPUB 20130314442) disclose various methods of generating a computed data stream from a first sensor data stream; none of the prior art teaches or suggests generating a second computed data stream from the first sensor data stream and selecting from the first and second computed data stream for generating the artificial reality effect, i.e.,
generating a second computed data stream based on the sensor data stream in the extracted one or more of the contextual data streams;

rendering the first artificial reality effect or another artificial reality effect for display with the extracted video data stream during the post-capture editing process based at least in part on the selected computed data stream.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
2/12/22